DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,791,077 in view of in view of Sanz-Pastor et al. (U.S. 2007/0242131), hereinafter Sanz-Pastor
With respect to claim 1,
Parent – U.S. 10,791,077
Application – 16/942,061
1. A system comprising:
1. A system comprising:
a processor; and
A processor; and
memory coupled to the processor and storing instructions that, when executed by the processor, cause the system to perform operations comprising:
memory coupled to the processor and storing instructions that, when executed by the processor, cause the system to perform operations comprising: 
receiving, from a first computing device of a first user, content adapted for display by a software application installed on the first computing device, the content addressed to a second user of a second computing device;
receiving, from a first computing device of a first user, content adapted for display by a software application installed on the first computing device, the content addressed to a second user of a second computing device,
No Corresponding Limitation
the content comprising an image or video with a media overlay applied thereto, the image or video having been captured by a camera of the first computing device; 
determining that the software application is not installed on the second computing device; and
determining that the software application is not installed on the second computing device; and 
in response to determining that the software application is not installed on the second computing device:
in response to determining that the software application is not installed on the second computing device:    
identifying an electronic communication format that is currently supported by the second computing device;
identifying an electronic communication format that is currently supported by the second computing device,
generating an electronic communication in the format supported by the second computing device that contains a link to the content from the first computing device;
generating an electronic communication in the format supported by the second computing device that contains a link to the content from the first computing device,
transmitting the electronic communication to the second computing device;
and transmitting the electronic communication to the second computing device.
and transmitting a notification to the first computing device, the notification indicating that the software application is not installed on the second computing device.
No Corresponding Limitation


Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicant’s Claims 1 merely broadens the scope of the new independent claims by eliminating limitations as shown above the from Claim 1 of the parent case 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Raine 168 USPQ 376 (bd. App 1969); omission of a reference whose function is not needed would be obvious to one skilled in the art.
The parent application fails to explicitly teach the limitation the content comprising an image or video with a media overlay applied thereto, the image or video having been captured by a camera of the first computing device.
Sanz-Pastor teaches the content comprising an image or video with a media overlay applied thereto, the image or video having been captured by a camera of the first computing device ([0029], Client device 300 presents those messages to a user on screen 302 as a graphics overlay on top of input from video camera 306. As the user pans the device around her environment, she can see basic information about each message at its actual physical location on screen 302, combined with the real world image captured by the camera 306.)
Therefore, it would have been obvious to one of ordinary skill in the art to combine the inventions of the prior application and Sanz-Pastor as the device of Sans-Pastor is acquiring content that can be included in a message as further discussed in [0029].
With respect to Claim 2, the Parent Application in view of Sanz-Pastor teaches the system of claim 1, wherein the software application is configured to generate the media overlay based on at least one of geolocation information of the first computing device or social network information associated with the first user ([0029], Such information can include, for example, a user-selected icon, message subject, coordinates, range and time information for each message).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the inventions of the Cai in view of Hebsur and Sanz-Pastor as the device of Sans-Pastor is acquiring content that can be included in a message as further discussed in [0029].
Claims 3-11 correspond to claims 2-10 of the parent application, and are rejected accordingly.
Claims 12-20 correspond to claims 3-11, and are rejected accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-9, 12-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (U.S. 2008/0076453), hereinafter Cai, in view of Hebsur et al. (U.S. 2018/0054487), hereinafter Hebsur, in view of Sanz-Pastor et al. (U.S. 2007/0242131), hereinafter Sanz-Pastor.
With respect to Claim 1, Cai teaches a system comprising: a processor; and memory coupled to the processor and storing instructions that, when executed by the processor, cause the system to perform operations comprising: 
receiving, from a first computing device of a first user (fig. 2, sender A 108), content adapted for display by a software application installed on the first computing device (fig. 1, source terminal 108 displaying SMS message [0044]), 
the content addressed to a second user of a second computing device (fig. 1, destination terminal 110 – fig. 6, SMS message; [0044], message for delivery to a non-SMS terminal 110),
determining that the software application is not installed on the second computing device; and in response to determining that the software application is not installed on the second computing device  (fig. 2, 208, determine that second device is non-sms-capable, corresponding to not having the application to display SMS);
 identifying an electronic communication format that is currently supported by the second computing device (fig. 2, determine appropriate format for delivery of message), generating an electronic communication in the format supported by the second computing device and transmitting the electronic communication to the second computing device fig. 2, 212 deliver the message according to the format).
Cai fails to explicitly teach the communication contains a link to the content from the first computing device, and the content comprising an image or video with a media overlay applied thereto, the image or video having been captured by a camera of the first computing device
Hebsur teaches the communication contains a link to the content from the first computing device ([0062], links 308 to compatible formats).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Cai which teaches sending messages between devices in different formats with the teaching of Hebsur of providing a link to the formatted content as an alternative way to retrieve the content with the predicted results of receiving the desired format.  
Sanz-Pastor teaches the content comprising an image or video with a media overlay applied thereto, the image or video having been captured by a camera of the first computing device ([0029], Client device 300 presents those messages to a user on screen 302 as a graphics overlay on top of input from video camera 306. As the user pans the device around her environment, she can see basic information about each message at its actual physical location on screen 302, combined with the real world image captured by the camera 306.)
Therefore, it would have been obvious to one of ordinary skill in the art to combine the inventions of the Cai in view of Hebsur and Sanz-Pastor as the device of Sans-Pastor is acquiring content that can be included in a message as further discussed in [0029].

With respect to Claim 2, Cai in view of Hebsur in view of Sanz-Pastor teaches the system of claim 1, wherein the software application is configured to generate the media overlay based on at least one of geolocation information of the first computing device or social network information associated with the first user ([0029], Such information can include, for example, a user-selected icon, message subject, coordinates, range and time information for each message).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the inventions of the Cai in view of Hebsur and Sanz-Pastor as the device of Sans-Pastor is acquiring content that can be included in a message as further discussed in [0029].

With respect to Claim 3, Cai in view of Hebsur in view of Sanz-Pastor teaches the system of claim 1, Hebsur teaches the operations further comprising: receiving a selection of the link to the content by the second user via a user interface of the second computing device; and in response to receiving the selection of the link to the content, displaying the content on a display screen of the second computing device ([0069], the user can select the link to play the content on the smart phone 302 or another device).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further combine the teaching of Hebsur of playing the content into the system of Cai to give the user the flexibility to view the content on a device of the user’s choosing as suggested by Hebsur in the cited section.

With respect to Claim 8, Cai in view of Hebsur in view of Sanz-Pastor teaches the system of claim 1, Cai further teaches wherein the electronic communication includes one or more of: a short message service (SMS) communication, a multimedia service (MS) communication, and an email ([0005], SMS).

With respect to Claim 9. Cai in view of Hebsur in view of Sanz-Pastor teaches the system of claim 1, Cai further teaches wherein generating the electronic communication includes storing the content in a database in communication with the system ([0026-0028], the message is processed by the application servers inherently storing the message; the message is also inherently stored at the source/destination devices).
Claims 12, 13, 14, 19 and 20 correspond to claims 1-3, 8 and 9, and are rejected accordingly.
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (U.S. 2008/0076453), hereinafter Cai, in view of Hebsur et al. (U.S. 2018/0054487), hereinafter Hebsur, in view of Sanz-Pastor et al. (U.S. 2007/0242131), hereinafter Sanz-Pastor, in view of Lin et al. (U.S. 2016/0057156), hereinafter Lin.
With respect to Claim 4, Cai in view of Hebsur in view of Sanz-Pastor teaches the system of claim 3, however fails to teach wherein the system causes the content to be displayed on the display screen of the second computing device for a predetermined period of time.
Lin teahches wherein the system causes the content to be displayed on the display screen of the second computing device for a predetermined period of time (abstract).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Cai in view of Hebsur in view of Sanz-Pastor which teaches sending messages between devices in different formats with the teaching of Lin of a self-destructing message as the user may be concerned with the protecting of the content of the message as suggested by Lin ([0010]).
Claim 15 corresponds to claims 4 and is rejected accordingly.

Claims 5, 6, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (U.S. 2008/0076453), hereinafter Cai, in view of Hebsur et al. (U.S. 2018/0054487), hereinafter Hebsur, in view of Sanz-Pastor et al. (U.S. 2007/0242131), hereinafter Sanz-Pastor, in view of Prado et al. (U.S. 2014/0032682), hereinafter Prado.
With respect to Claim 5, Cai in view of Hebsur in view of Sanz-Pastor teaches the system of claim 3, however fails to teach the system allows the content to be displayed on the display screen of the second computing device a predetermined number of times
Prado teaches the system allows the content to be displayed on the display screen of the second computing device a predetermined number of times ([0066], messages viewing is limited to a number of times).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Cai in view of Hebsur which teaches communications between two devices with the teaching of Prado of a limited viewing of the message in order to ensure the content is not susceptible to future discovery (Prado [0006]).
With respect to Claim 6, Cai in view of Hebsur in view of Sanz-Pastor in view of Prado teaches the system of claim 5, Prado further teaches the operations further comprising: after the content is displayed on the display screen of the second computing device the predetermined number of times, displaying a message on the display screen of the second computing device notifying the second user that the content is no longer accessible (  fig. 5B and [0071], information displayed that message has expired).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the system of Cai in view of Hebsur with the teaching of Prado of informing the recipient that the message is no longer accessible to allow the user to see the record of the message (Prado, [0071]).
With respect to Claim 10, Cai in view of Hebsur in view of Sanz-Pastor teaches the system of claim 1,  Prado teaches wherein the content comprises a plurality of content items, and wherein the system limits a number of views with respect to the plurality of content items on the second computing device ([0066], messages viewing is limited to a number of times).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Cai in view of Hebsur which teaches communications between two devices with the teaching of Prado of a limited viewing of the message in order to ensure the content is not susceptible to future discovery (Prado [0006]).
Claims 16 and 17 correspond to claims 5 and 6 and are rejected accordingly.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (U.S. 2008/0076453), hereinafter Cai, in view of Hebsur et al. (U.S. 2018/0054487), hereinafter Hebsur, in view of Sanz-Pastor et al. (U.S. 2007/0242131), hereinafter Sanz-Pastor, in view of Li et al. (U.S. 2017/0161599), hereinafter Li.
With respect to Claim 7, Cai in view of Hebsur in view of Sanz-Pastor teaches the system of claim 1, however fails to explicitly teach the operations further comprising: in response to determining that the software application is not installed on the second computing device: displaying, on a display screen of the second computing device, an offer to install the software application on the second computing device 
Cai teaches the operations further comprising: in response to determining that the software application is not installed on the second computing device: displaying, on a display screen of the second computing device, an offer to install the software application on the second computing device ([0065]).  It would have been obvious to one or ordinary skill in the art at the time the invention was effectively filed to modify the system of Cai in view of Hebsur in view of Sanz-Pastor which teaches sending messages in different formats between devices with the teaching of Li of allowing a user to install a necessary application (prompt corresponding to the second screen) to view contents in order to incentivize sales of products to view the content and to view the content as suggested by Li in the cited section.
Claim 18 corresponds to claim 7 and is rejected accordingly.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (U.S. 2008/0076453), hereinafter Cai, in view of Hebsur et al. (U.S. 2018/0054487), hereinafter Hebsur, in view of Sanz-Pastor et al. (U.S. 2007/0242131), hereinafter Sanz-Pastor, in view of Prado et al. (U.S. 2014/0032682), hereinafter Prado, in view of Li et al. (U.S. 2017/0161599), hereinafter Li.
With respect to Claim 11, Cai in view of Hebsur in view of Sanz-Pastor in view of Prado teaches the system of claim 10, the operations further comprising: transmitting, to the second computing device and based on the number of views, one or more electronic communications containing a respective link for each content item in a first subset of the plurality of content items (Hebsur, fig. 3A, links to respective items for display), however fails to teach wherein the system displays, on a display screen of the second computing device, a notification that viewing a second subset of the plurality of content items requires installation of the software application on the second computing device.  Li teaches receiving content in which a proper application is not installed and offering the user to install the necessary application ([0065]); and 
Li teaches providing, to the second computing device and based on the number of views, a notification that viewing a second subset of the plurality of content items requires installation of the software application on the second computing device ([0065]).  It would have been obvious to one or ordinary skill in the art at the time the invention was effectively filed to modify the system of Cai in view of Hebsur which teaches sending messages in different formats between devices with the teaching of Li of allowing a user to install a necessary application (prompt corresponding to the second screen) to view contents in order to incentivize sales of products to view the content and to view the content as suggested by Li in the cited section.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA NGUYEN whose telephone number is (571)270-5660. The examiner can normally be reached Monday - Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA NGUYEN/Primary Examiner, Art Unit 2442